Citation Nr: 1759939	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-29 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

3.  Entitlement to service connection for psoriasis, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and J.D.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A video conference hearing was held before the undersigned in April 2013.  The transcript is of record.

In a January 2014 decision, the Board reopened and remanded the claim of service connection for psoriasis and remanded the matter of whether new and material evidence had been received to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression (based on evidence of treatment for depression, the matter of whether new and material evidence has been received to reopen the claim of service connection for PTSD was expanded to include whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.)  

In November 2017, VA received additional evidence/argument from the Veteran's attorney, including an October 2017 Psychological Review of Records from F. R. Moss, M.D.  

Regarding the claim for service connection for an acquired psychiatric disability, despite the determination reached by the RO (with regard to reopening such claim), the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The matters of service connection for a psychiatric disorder, including PTSD, and psoriasis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1  Unappealed rating decisions in March 2005 and November 2005 denied service connection for major depressive disorder, as unrelated to service, and PTSD, based on the absence of a verified in-service stressor and a diagnosis meeting the diagnostic criteria as set forth in the Diagnostic and Statistical Manual (DSM), respectively; no new and material evidence was submitted within the appeal period. 

2.  The evidence received since the March 2005 and November 2005 rating decisions, including an October 2017 private medical opinion, shows that the Veteran has an acquired psychiatric disability, PTSD, which is related an in-service stressor; relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating such claim. 



CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder may be reopened.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.  The claim was previously denied because the evidence did not show depression related to service, a verified in service stressor or a diagnosis of PTSD meeting the diagnostic criteria as set forth in the DSM.  See March 2005 and November 2005 rating decisions.  Newly received evidence indicates that the Veteran has PTSD based on both the DSM-IV and DSM-5 criteria.  See October 2017 Psychological Review of Records from F. R. Moss, M.D.  Therefore, the claim is reopened.  


ORDER

New and material evidence has been received to reopen the claim for service connection for PTSD, and service connection for PTSD is granted.


REMAND

Regarding the claim for PTSD, further development is warranted with respect to the Veteran's reported stressor.

Regarding the claim of service connection for psoriasis, pursuant to the January 2014 Board remand, an opinion was obtained as to whether the Veteran has a skin condition related to his active service, including his exposure to herbicides in service.  However, as noted in the November 2017 correspondence from the Veteran's attorney, the December 2014 opinion does not address whether the Veteran's psoriasis is due to Agent Orange exposure on a direct basis.  As such, this opinion does not provide a sufficient response to the development requested in the January 2014 Board remand.  The appeal must be remanded once again to ensure compliance with the Board's directives.  On remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA and non-VA treatment records.

2.  Undertake appropriate research to try to corroborate the Veteran's stressor that when he had been in Vietnam about a week he was sent someplace to build a road and the area was bombed one night while he was sleeping on his truck.  See July 5, 2013 statement from the Veteran.  The Veteran arrived in Vietnam on or about August 17, 1971 and was a senior grader operator with the HHC, 39th Engr Bn (CBT).  Service personnel records show he was transferred to another Engineering Battalion on September 10, 1971, and that he was reassigned yet again to another unit in late December 1971.  

* The AOJ is requested to seek verification as to whether there was enemy activity (i.e., bombings) in the area (near Chu Lai, perhaps) where the 39th Engr Bn was stationed/building roads in August and September 1971 through the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository. The AOJ should provide the JSRRC or other depository with the appropriate information, as needed, including showing service dates, duties, and units of assignment and copies of the Veteran's July 2013 stressor statement. The JSRRC or other depository should be requested to attempt to verify the claimed stressor above. 

3.  After completion of the development requested in paragraph 1, the AOJ should obtain a clinical opinion as to whether it is as likely as not (50 percent or greater probability) that any current skin disorder is attributable to the Veteran's presumed exposure to herbicides during his military service?  The examiner is asked to specifically consider and address as necessary the competent statements from and in support of the Veteran's claim.  

The examiner must explain the rationale for the opinion in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If the examiner cannot render an adequate rationale without an examination, schedule the Veteran for such.

4.  Thereafter, the AOJ should review the record and readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


